Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

 	Applicant's amendment to the claims filed May 02nd, 2022 has been fully considered. In light of Applicant's amendment, claims 1, 3, 7, 24-35, 77-78, 80, and 94 are allowed and renumbered to 1-19. 
 
Given that applicant has cancelled claims 85, 87, and 95 and given that applicant has amended claim 94 to now recite inhibition of specific CDK enzymes in claim 94, the 112(a) paragraph rejection of claims 85, 87, and 94-95 is now moot. Consequently, the 112(a) rejection of claims 85, 87, and 94-95 is hereby withdrawn.

The following is an examiner's statement of reasons for allowance: Claims 1, 3, 7, 24-35, 77-78, 80, and 94 are drawn to a compound, or pharmaceutically acceptable salt or solvate thereof, having the structure of Formula (I); to a pharmaceutical composition comprising a compound of Formula (I) and a compound according to claim 77 a pharmaceutically acceptable excipient; and to a method of inhibiting a CDK2, CDK7, or CDK12 enzyme or a combination thereof, comprising contacting the enzyme with a compound of claim 1.  There is no prior art disclosing the applicant's compound of Formula (I).  The closest prior art reference is Gray et al. (WO 2016/160617 A2) who teach CDK inhibitors with imidazole-pyrimidine amino attachment for instant Y which is further attached to a phenyl group as opposed to a piperidine or pyrrolidine ring as recited in the instant claims and wherein E is NH-CO as opposed to instant E which recites CO.  Moreover, Applicant has demonstrated in the specification that the compounds of Formula (I) are useful in inhibiting CDK2, CDK7, and CDK12 (see table 7).  Since the present claims require the use of the compound of Formula (I), and given that no prior art anticipates or renders obvious the particular compound of Formula (I) of claim 1, claims 1, 3, 7, 24-35, 77-78, 80, and 94 are therefore allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”


Conclusion
Claims 1, 3, 7, 24-35, 77-78, 80, and 94 (renumbered 1-19) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571
270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO
Customer Service Representative or access to the automated information system, call
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMIRA J JEAN-LOUIS/

Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
05/04/2022